DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/12/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant has two distinct arguments, one that Seyerle is a sheet and in contrast, the heat dissipation case of the present invention is a case and two Seyerle is silent as to the claimed heat dissipation case connected to the vehicle body through the grounding cable. 
In the first the differences of a sheet and a case are not considered novel. In any event each option would flow naturally to one of ordinary skill in the art without an inventive step nor novelty, each structure will act in a similar manner and prevent the propagation of electromagnetic  radiation. 
Furthers the field of shielding devices and preventing or decreasing said propagation is well known and different types of shielding structures are implemented, alteration or modifications would be well within the skilled artisan of the filed.
With respect to applicants main second argument the definition of  grounding cable for a vehicle states what connects the negative terminal of the battery to the chassis of the vehicle, hence a ground wire will connect the structure or chassis of the vehicle. The prior art then teaches that the ground wire is connected to the charring structure connected to the ground wire that by virtue of definition is connected to the vehicle body.
In each case the variations of between the  combination presented below and the currently claimed application would flow logically to one of the filed without an innovative step and thus not departing from the scope of the current application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2020/0235593) {Jang} in view of Baek Jong Gab {Baek} (KR 20170011106) English translation is provided and in view of Seyerle et al (US 2013/0038279).
Regarding claim 1, Jang teaches a wireless power transmission device for a vehicle (see Fig. 15 & 16), comprising:

a magnetic-field shielding sheet disposed on one surface of the at least one wireless power transmission antenna (see magnetic field shielding sheet 120; Fig. 16);
a heat dissipation case (see housing 150, Fig. 16) configured to discharge heat generated from a heat source (see para 0130-0131), wherein the wireless power transmission module is coupled to one side of the heat dissipation case and at least one circuit board for driving the wireless power transmission module is embedded in the heat dissipation case (see circuit boards 191 & 192, para 0127 and 0128, Fig. 16) wherein the heat dissipation case is formed of a metal material to absorb electromagnetic waves generated from the at least one circuit board (see para 0112; Jang);
a heat dissipation plate (see heat-dissipating member 140, para 0132 & 0133, Fig. 16) disposed between the wireless power transmission module (see transmission antennas 111 and supporting plate 130; Fig. 16) and the heat dissipation case (see housing 150, Fig. 16) and configured to dissipate heat generated from the at least one wireless power transmission antenna (see para 00132 & 0133, Fig. 16);
an insulating layer disposed on one surface of the heat dissipation plate and configured to block transfer of heat between the heat dissipation case and the heat dissipation plate (see para 0133); and
a cover detachably coupled to the heat dissipation case (see cover 160, para 0125, Fig. 15).
However, Jang fails to disclose the order of the insulating layer is disposed between the heat dissipation case and the heat dissipation plate to prevent the heat dissipation plate from coming into direct contact with the heat dissipation case.
However, Baek in the same filed teaches insulating layer (see porous heat insulating layer 200; Fig. 3) is disposed between the heat dissipation case (see magnetic sheet layer 100; Fig. 3) and the heat dissipation plate (see heat-radiating sheet layer 300; Fig. 3) to prevent the heat dissipation plate from coming into direct contact with the heat dissipation case (the porous heat insulating layer has a thermal conductivity of 2 W / mk or less).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang with the teachings of Baek by having insulating layer is disposed between the heat dissipation case and the heat dissipation plate to prevent the heat dissipation plate from coming into direct contact with the heat dissipation case in order to adequate heat protection and thermal isolation that can prevent damage to the electronic components and users.  
Yet, the Combination fails to teach wherein a ground cable connecting the heat dissipation case and a body of a vehicle to each other, wherein the heat dissipation case includes a fastening hole to which an end of the ground cable is fastened so that the electromagnetic waves absorbed by the heat dissipation case can be transferred to the body of the vehicle through the ground cable.
	However, Seyerle in the field of wireless power charging systems within vehicles teaches a ground cable connecting the heat dissipation case and a body of a vehicle to each other, wherein the heat dissipation case includes a fastening hole to which an end of the ground cable is fastened so that the electromagnetic waves absorbed by the heat dissipation case can be transferred to the body of the vehicle through the ground cable (Fig. 7 & 8; para 0051).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The Combination with the teachings of Seyerle by having a ground cable connecting the heat dissipation case and a body of a vehicle to each other, wherein the heat dissipation case includes a fastening hole to which an end of the ground cable is fastened so that the electromagnetic waves absorbed by the heat dissipation case can be transferred to the body of the vehicle through the ground cable in order to reduce or prevent electric fields that radiate from the wireless charging module so that they are not coupled to vehicle electronics or antennas that are located near or in the vicinity of the wireless charging module, prevent shocks and also to divert excess voltage/current without damaging electronic devices.  
Regarding claim 4, Jang, Baek  and in view of Seyerle et al disclose wherein the heat dissipation plate is fixed onto one surface of the heat dissipation case via a fastening member (see para 0116; Fig. 16; Jang).
Regarding claim 5, Jang, Baek  and in view of Seyerle et al disclose wherein the heat dissipation plate includes at least one of copper and aluminum (see para 0112; Jang).
Regarding claim 7, Jang, Baek  and in view of Seyerle et al disclose wherein the heat dissipation case is formed of a metal material or a heat dissipation plastic material into which a metal plate is embedded (see para 0130 & 0131; Fig. 16; Jang).
Regarding claim 8, Jang, Baek  and in view of Seyerle et al disclose wherein the heat dissipation case further comprises a heat dissipation coating layer applied onto an outer surface thereof (see para 0134; Jang).
Regarding claim 9, Jang, Baek  and in view of Seyerle et al disclose wherein the at least one wireless power transmission antenna is a coil member (see wireless power transmission antennas 111, Fig. 16; Jang).
Regarding claim 10, Jang, Baek  and in view of Seyerle et al disclose wherein the coil member is a flat coil (see wireless power transmission antennas 111, Fig 16 planar coil, para 0121 & 0123; Jang).
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jang, Baek  and in view of Seyerle et al and in view of Hwang (US 2014/0376191).
Regarding claim 2, Jang, Baek  and in view of Seyerle et al disclose wireless power transmission device for a vehicle with an insulating layer.
	The combination fails to teach wherein the insulating layer is any one of an insulating sheet containing hollow silica particles, a nanofiber web with fine pores, and a coating layer formed by coating at least one surface of the heat dissipation plate with a heat reflection material.
However, Hwang in the field of wireless power transmission teaches wherein the insulating layer (see Figs. 5 & 6) is a nanofiber web with fine pores (see para 0094-0095), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The combination with the teachings of Hwang by having an insulating layer wherein the insulating layer is a nanofiber web with fine pores, since the multiple fine pores can be finely made, heat transfer inhibition performance is excellent, to accordingly improve heat insulation performance (see para 0094 of Hwang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        February 11, 2022